Exhibit 10.3

 

NINTH AMENDMENT TO CREDIT AGREEMENT

NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 3, 2018,
in respect of the ABL Credit Agreement, dated as of June 10, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among Tesla, Inc. (the “Company”, and together with each
Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S. Borrower
pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Tesla Motors Netherlands B.V. (“Tesla B.V.”, and together with each
Wholly-Owned Dutch Subsidiary of Tesla B.V. that becomes a Dutch Borrower
pursuant to the terms of the Credit Agreement, collectively, the “Dutch
Borrowers”; and the Dutch Borrowers, together with the U.S. Borrowers,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Deutsche Bank AG New York Branch, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) and as
Collateral Agent, and the other agents party thereto.

RECITALS:

WHEREAS, the Company has requested an amendment to the Credit Agreement;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Agreement
may be amended with the written consent of the Supermajority Lenders and each
Credit Party thereto; and

WHEREAS, the parties now wish to amend the Credit Agreement in certain respects.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

Section 1.Defined Terms.  Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement.

Section 2.Amendments to Credit Agreement.

(a)Amendment to Section 1.01 of the Credit Agreement.  The following defined
terms shall be inserted into Section 1.01 of the Credit Agreement in appropriate
alphabetical order:

“Appraised Fair Market Value” shall mean, at any time, with respect to any
Eligible Real Property, the fair market value of such Real Property, as
determined pursuant to the most recent Real Property Appraisal of such Eligible
Real Property.

“Eligible Real Property” shall mean the Fremont Real Property; provided such
Real Property meets each of the following criteria:

 

(a)such Real Property is acceptable in the reasonable discretion of the
Administrative Agent for inclusion in the U.S. Borrowing Base (and the
Administrative Agent acknowledges that the Fremont Real Property is acceptable);

 

(b)such Real Property is wholly owned in fee simple by a U.S. Borrower free and
clear of all Liens and rights of any other Person, except the First Priority
Lien in favor of the Collateral Agent, on behalf of the Secured Creditors, the
junior Permitted Liens under Section 10.01(s) and First Priority Priming Liens
(subject to Reserves

 

--------------------------------------------------------------------------------

established by the Administrative Agent in accordance with the provisions of
this Agreement and in respect of such Permitted Liens);

 

(c) such Real Property is covered by all insurance required by Section 9.03
hereof; and

 

(d)the Administrative Agent has received the following (collectively, the
“Eligible Real Property Deliverables”):

 

(i)a Mortgage encumbering such Real Property creating a First Priority Lien in
favor of the Collateral Agent, for the benefit of the Secured Creditors, duly
executed and acknowledged by each Credit Party that is the owner or holder of
any interest in such Mortgaged Property, and otherwise in form for recording in
the recording office of each applicable political subdivision where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a Lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage Lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent;

 

(ii) a lender’s policy of title insurance (or marked up unconditional title
insurance commitment having the effect of a policy of title insurance) issued by
a nationally recognized and financially stable title insurance company
reasonably acceptable to the Administrative Agent (the “Title Company”) insuring
the Lien of such Mortgage as a valid First Priority Lien on the Mortgaged
Property and fixtures described therein in an amount not less than the Appraised
Fair Market Value of such Mortgaged Property and fixtures, which policy (or such
marked up unconditional title insurance commitment) shall (x) to the extent
necessary or commercially reasonable, include such co-insurance or reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (y) have been supplemented by
such endorsements as shall be reasonably requested by the Collateral Agent
(including, to the extent available in the local jurisdiction on commercially
reasonable to terms and applicable to such Eligible Real Property, endorsements
on matters relating to usury, first loss, revolving credit, zoning, contiguity,
future advance, doing business, public road access (direct or indirect),
same-as-survey, policy authentication, variable rate, environmental lien,
subdivision, policy aggregation, mortgage recording tax, street address,
separate tax lot, and so-called comprehensive coverage over covenants and
restrictions), and (z) contain no exceptions to title other than Permitted Liens
and Permitted Encumbrances (a “Title Policy”);

 

(iii) a survey of the applicable Mortgaged Property for which all necessary fees
(where applicable) have been paid (a) prepared by a licensed, insured and
qualified surveyor reasonably acceptable to the Collateral Agent, (b) dated or
re-certificated not earlier than 60 days prior to the date of such delivery or
such other date as may be reasonably satisfactory to the Collateral Agent in its
reasonable discretion, (c) for Mortgaged Property situated in the United States,
certified to the Administrative Agent, the Collateral Agent the Company, the
applicable Credit Party (if any), and the Title Company issuing the Title Policy

 

--------------------------------------------------------------------------------

for such Mortgaged Property, which certification shall be the standard
certification required by the Minimum Standard Detail Requirements for ALTA/NSPS
Land Title Surveys, and may include additional parties reasonably acceptable to
the Collateral Agent, (d) complying with current “Minimum Standard Detail
Requirements for ALTA/NSPS Land Title Surveys,” jointly established and adopted
by American Land Title Association, and the National Society of Professional
Surveyors (except for such deviations as are acceptable to the Collateral
Agent), and (e) depicting and describing all buildings and other improvements,
any offsite improvements owned or utilized by the Company or applicable Credit
Party which are material to use or operation of any facilities located on the
Mortgaged Property, the location of any easements, parking spaces, rights of
way, building setback lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to the Mortgaged Property, and
other defects, other than encroachments and other defects reasonably acceptable
to the Administrative Agent (a “Real Property Survey”);

 

(iv)  an appraisal report in respect of such Real Property performed by a
licensed, insured and qualified third-party real property appraiser certified
to, and in form, scope and substance reasonably satisfactory to, the
Administrative Agent and in compliance with FIRREA (a “Real Property
Appraisal”);

 

(v)  (a) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination for the Mortgaged Property; and (b) in the event any such
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area, (x)
a notice about special flood hazard area status and flood disaster assistance,
duly executed by the applicable U.S. Borrower, (y) evidence of flood insurance
with a financially sound and reputable insurer, naming the Administrative Agent,
as mortgagee, in an amount and with terms required by the Flood Insurance Laws
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, and (z) evidence of the payment of premiums in respect
thereof in form and substance reasonably satisfactory to the Administrative
Agent;

 

(vi) an environmental assessment report and any other required information
regarding environmental matters in respect of such Mortgaged Property and such
report and information shall be prepared by an environmental consultant
acceptable to the Administrative Agent and shall be satisfactory in form, scope
and substance to the Administrative Agent in its reasonable discretion;

 

(vii)  if reasonably requested by the Administrative Agent, a seismic report in
respect of such Mortgaged Property performed by a licensed, insured and
qualified third-party consultant in form, scope and substance reasonably
satisfactory to the Administrative Agent;

 

(viii)customary favorable written opinions, addressed to the Collateral Agent
and the Secured Creditors, of local counsel to the Credit Parties in each
jurisdiction (i) where a Mortgaged Property is located and (ii) where the
applicable Credit Party granting the Mortgage on said Mortgaged Property is

 

--------------------------------------------------------------------------------

organized, regarding the due authorization, execution, delivery, perfection and
enforceability of each such Mortgage, the corporate formation, existence and
good standing of the applicable Credit Party under the laws of its jurisdiction
of formation, and such other matters as may be reasonably requested by the
Administrative Agent, each in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(ix) such other documents as the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Real Property from time to time in its Permitted
Discretion; provided that with respect to facts or events known to the
Administrative Agent prior to the Ninth Amendment Effective Date, the
Administrative Agent may impose new Reserves only to reflect a change in
circumstances, events, conditions, contingencies or risks in respect of such
facts or events.  The criteria for Eligible Real Property may only be revised or
any new criteria for Eligible Real Property may only be established by the
Administrative Agent in its Permitted Discretion based on either (i) an event,
condition or other circumstance arising after the Ninth Amendment Effective
Date, or (ii) an event, condition or other circumstance existing on the Ninth
Amendment Effective Date to the extent the Administrative Agent has no notice
thereof from a Borrower prior to the date hereof, in either cause under clause
(i) or (ii) which adversely affects or could reasonably be expected to adversely
affect the Fair Market Value of the Real Property as determined by the
Administrative Agent in its Permitted Discretion.

“Eligible Real Property Deliverables” shall have the meaning provided in the
definition of “Eligible Real Property”.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“FIRREA” shall mean the Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, as amended.

“Flood Insurance Laws” shall mean, collectively, (i) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Fremont Real Property” shall mean the real property owned by the Company
located at 45500 Fremont Boulevard, Fremont, California, and any other Real
Property ancillary or

 

--------------------------------------------------------------------------------

related to the foregoing and owned by the Company or any Credit Party in
Fremont, California.

“Ninth Amendment Effective Date” shall mean May 3, 2018.

“Perfected Belgian Liens” shall mean, with respect to any Inventory, that such
Inventory is subject to a First Priority perfected Lien under Belgian law.

“Real Property Appraisal” shall have the meaning provided in the definition of
“Eligible Real Property”.

“Real Property Survey” shall have the meaning provided in the definition of
“Eligible Real Property”.

“Title Company” shall have the meaning provided in the definition of “Eligible
Real Property”.

“Title Policy” shall have the meaning provided in the definition of “Eligible
Real Property”.

(b)Amendment to the definition of Acceptable Appraisal.  The definition of
“Acceptable Appraisal” in Section 1.01 of the Credit Agreement shall be amended
by (i) deleting the word “ and” immediately prior to clause (b) thereof and
replacing it with a “,” and (ii) inserting the text “and (c) in respect of Real
Property, a Real Property Appraisal” immediately prior to the “.” at the end
thereof.

 

(c)Amendment to the definition of Eligible In-Transit Inventory.  The definition
of “Eligible In-Transit Inventory” in Section 1.01 of the Credit Agreement shall
be amended by deleting the text “ or from the United States to the Netherlands”
in clause (c) thereof and replacing it with the text “, in Belgium or from the
United States to the Netherlands or Belgium; provided that any Inventory in
Belgium or in-transit to Belgium shall only be Eligible Inventory if such
Inventory is subject to a Perfected Belgian Lien”.

 

(d)Amendment to the definition of Eligible Inventory.  Clause (p) of the
definition of “Eligible Inventory” in Section 1.01 of the Credit Agreement shall
be amended by (i) deleting the text “or the Netherlands” therein and replacing
it with the text “, the Netherlands or Belgium” and (ii) inserting the text “or
Belgium” immediately after the text “to the Netherlands” in the proviso thereof.

 

(e)Amendment to the definition of First Priority.  The definition of “First
Priority” in Section 1.01 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

 

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than (i) in respect of any Collateral
(other than cash or Cash Equivalents), any Permitted Liens (excluding Permitted
Liens under Section 10.01(s)) applicable to such Collateral arising by operation
of law and which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 10.01) have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document, (ii) any Lien on property that would otherwise constitute Eligible
Inventory but is subject to a lease that grants to the landlord thereunder a
first priority perfected security interest in such property, (iii) in respect of
any Eligible Machinery and

 

--------------------------------------------------------------------------------

Equipment, Liens permitted by (x) Section 10.01(b)(i) so long as any such Lien
does not secure amounts overdue by more than 30 days and (y) Section
10.01(b)(ii) so long as adequate reserves in respect of GAAP have been reserved
in respect thereof and (iv) in respect of any Eligible Real Property, Liens
permitted by Sections 10.01(a), (b)(i), (b)(ii) (so long as adequate reserves in
respect of GAAP have been reserved in respect thereof), (e), (h) and (k) (such
Liens described in clauses (i), (ii), and (iii) and (iv) above, “First Priority
Priming Liens”).

(f)Amendment to the definition of Governmental Authority.  The definition of
“Governmental Authority” in Section 1.01 of the Credit Agreement shall be
amended by adding the text “Belgium,” immediately following the text “the
Netherlands,”.

(g)Amendment to the definition of Mortgage.  The definition of “Mortgage” in
Section 1.01 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“Mortgage” shall mean any deed of trust, mortgage, deed to secure debt, or other
document entered into by the owner of a Mortgaged Property in favor of the
Collateral Agent for the benefit of the Secured Creditors creating a Lien on
such Mortgaged Property in such form as reasonably agreed between the Borrower
and the Collateral Agent.

(h)Amendment to the definition of Mortgage Policy. The definition of “Mortgage
Policy” shall be deleted in its entirety.

(i)Amendment to the definition of Mortgaged Property. The definition of
“Mortgaged Property” shall by amended by deleting the words “by a Mortgage”.

(j)Amendment to the definition of Permitted Discretion.  The definition of
“Permitted Discretion” in Section 1.01 of the Credit Agreement shall be amended
and restated in its entirety to read as follows:

“Permitted Discretion” shall mean the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines:  (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts, Eligible Cash and Cash Equivalents, Eligible
Inventory, Eligible Machinery and Equipment or Eligible Real Property, the
enforceability or priority of the Collateral Agent’s Liens thereon or the amount
which any Agent, the Lenders or any Issuing Lender would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Eligible Accounts, Eligible Cash and Cash Equivalents,
Eligible Inventory, Eligible Machinery and Equipment or Eligible Real Property
or (b) will or reasonably could be expected to result in any collateral report
or financial information delivered to the Administrative Agent by any Person on
behalf of any Borrower being incomplete, inaccurate or misleading in any
material respect.  In exercising such judgment, the Administrative Agent may
consider, without duplication, such factors already included in or tested by the
definitions of Eligible Accounts, Eligible Cash and Cash Equivalents, Eligible
Inventory, Eligible Machinery and Equipment or Eligible Real Property, as well
as any of the following:  (i) changes after the Effective Date in any material
respect in demand for, pricing of, or product mix of Inventory; (ii) changes
after the Effective Date in any material respect in any concentration of risk
with respect to

 

--------------------------------------------------------------------------------

Accounts; (iii) any other factors arising after the Effective Date that change
in any material respect the credit risk of lending to the Borrowers on the
security of the Eligible Accounts, Eligible Cash and Cash Equivalents, Eligible
Inventory, Eligible Machinery and Equipment; and (iv) any other factors arising
after the Ninth Amendment Effective Date that change in any material respect the
credit risk of lending to the Borrowers on the security of the Eligible Real
Property.

(k)Amendment to the definition of Permitted Encumbrance.  The definition of
“Permitted Encumbrance” in Section 1.01 of the Credit Agreement shall be amended
by (i) inserting the word “minor” immediately prior to the word “exceptions”
therein and (ii) deleting the words “the Mortgage” and replacing them with the
words “a final issued and accepted Title”.

(l)Amendment to the definition of Reserves.  The definition of “Reserves” in
Section 1.01 of the Credit Agreement shall be amended by deleting the text “and
(xii)” and replacing it with the text “, (xii) reserves relating to
Environmental Liabilities in respect of Eligible Real Property included in the
U.S. Borrowing Base and (xiii)”.

(m)Amendment to the definition of Security Documents.  The definition of
“Security Documents” in Section 1.01 of the Credit Agreement shall be amended by
adding the text “any Belgian law register pledge agreement in relation to a
Perfected Belgian Lien, ” immediately following the text “Secured Creditors
(including ”.

(n)Amendment to the definition of U.S. Borrowing Base.  The definition of “U.S.
Borrowing Base” in Section 1.01 of the Credit Agreement shall be amended by:

(i) deleting the word “and” at the end of clause (a)(viii) thereof and replacing
it with a “,”,

(ii) deleting the word “minus” at the end of clause (a)(ix) thereof and
replacing it with the word “and”,

(iii) inserting immediately after clause (ix) the following new clause (x): “(x)
75% of the Appraised Fair Market Value of Eligible Real Property, minus”, and

(iv) deleting the text “clause (a)(ix) above shall not exceed 25%” in clause
(iv) of the proviso at the end of such definition and replacing it with the text
“clauses (a)(ix) and (a)(x) above shall not exceed 30%”.

(o)Amendment to Section 2.01(d) of the Credit Agreement. Section 2.01(d) of the
Credit Agreement shall be amended by deleting the text “and “Eligible Machinery
and Equipment”” and replacing it with the text “, “Eligible Machinery and
Equipment” and “Eligible Real Property””.

(p)Amendment to Section 2.13 of the Credit Agreement. Section 2.13 of the Credit
Agreement shall be amended by inserting the following new clause (c) at the end
thereof:

“(c)The benefit of the Collateral and of the Security Documents shall
automatically transfer to any assignee or transferee (by way of novation or
otherwise) of part or all of the obligations expressed to be secured by the
Collateral. For the purpose of Article 1278 and Article 1281 of the Belgian
Civil Code (and, to the extent applicable, any similar provisions of foreign
law), the Administrative Agent, the Collateral Agent and the other Secured
Creditors and each of the Credit Parties hereby expressly reserve the

 

--------------------------------------------------------------------------------

preservation of the Collateral and of the Security Documents in case of
assignment, novation, amendment or any other transfer or change of the
obligations expressed to be secured by the Collateral (including, without
limitation, an extension of the term or an increase of the amount of such
obligations or the granting of additional credit) or of any change of any of the
parties to this Agreement or any other Credit Document.”

(q)Amendment to Section 2.14(a) of the Credit Agreement. Section 2.14(a) of the
Credit Agreement shall be amended by inserting the following new sentence at the
end thereof: “The effectiveness of any Incremental Commitments shall be subject
to the provisions of Section 13.23.”

(r)Amendment to Section 8.01 of the Credit Agreement. Section 8.01 of the Credit
Agreement shall be amended by replacing the phrase “Council Regulation (EC) No
1346/2000 on insolvency proceedings of 29 May 2000” with the phrase “European
Parliament and Council Regulation (EU) No. 2015/848 on insolvency proceedings of
20 May 2015”.

(s)Amendment to Section 8.12 of the Credit Agreement. Section 8.12 of the Credit
Agreement shall be amended by deleting the first sentence thereof and replacing
it with the following sentence:

“Each of the Company and each of its Subsidiaries has good title to all material
properties (and to all land, buildings, fixtures and improvements located
thereon) owned by it, including valid and marketable fee simple title to any
Eligible Real Property (except as sold or otherwise disposed of in the ordinary
course of business as permitted by the terms of this Agreement or such defects
in title as could not, either individually or in the aggregate, reasonably be
expected to have a material adverse effect on the conduct of the business of the
Company and its Subsidiaries (taken as a whole)), free and clear of all Liens,
other than Permitted Liens.”

 

(t)Amendment to Section 9.01(h) of the Credit Agreement. Section 9.01(h) of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

 

“(h)Borrowing Base Certificate.  (i) On the Effective Date, (ii) unless clause
(iii) below applies, not later than 5:00 P.M. (New York City time) on or before
the 20th day (or, solely with respect to the first three fiscal months of the
Company after the Effective Date, the 25th day) of each fiscal month thereafter,
(iii) during any period in which a Weekly Borrowing Base Period is in effect,
not later than 5:00 P.M. (New York City time) on or before the third Business
Day of each week, (iv) at the time of the consummation of any Asset Sale (other
than a sale of Inventory in the ordinary course of business) involving Eligible
Accounts, Eligible Inventory, and/or Eligible Machinery and Equipment and/or
Eligible Real Property with an aggregate value in excess of $25,000,000 and (v)
within five Business Days after any Recovery Event involving Eligible Inventory,
Eligible Machinery and Equipment and/or Eligible Real Property with an aggregate
value of $25,000,000 or more, a borrowing base certificate setting forth each
Borrowing Base (in each case with supporting calculations in reasonable detail)
substantially in the form of Exhibit O (each, a “Borrowing Base Certificate”),
which shall be prepared (A) as of April 30, 2015 in the case of the initial
Borrowing Base Certificate and (B) as of the last Business Day of the preceding
fiscal month of the Company in the case of each subsequent Borrowing Base
Certificate (or, if any such Borrowing Base Certificate is delivered more
frequently than monthly, as of the last Business Day of the week preceding such
delivery); provided that any Borrowing Base Certificate delivered pursuant to
preceding clauses (iv) and (v) shall be prepared on a pro forma basis to

 

--------------------------------------------------------------------------------

include or exclude, as applicable, any Eligible Accounts, Eligible Inventory,
Eligible Machinery and Equipment or Eligible Real Property the subject of any
such event. Notwithstanding the foregoing, (x) the Company may, at any time,
provide (or shall, at the request of the Administrative Agent, provide on the
date of such request) a Borrowing Base Certificate updating the Borrowing Base
with respect to Eligible Cash and Cash Equivalents as of the date of delivery of
such Borrowing Base Certificate, (y) the Company may, within 10 Business Days of
any Real Property becoming Eligible Real Property, update the Borrowing Base
with respect to such Eligible Real Property and (z) the Company may, within 10
Business Days of the execution of any Belgian law register pledge agreement and
perfection of the Liens granted thereunder under Belgian law, update the
Borrowing Base with respect to Eligible In-Transit Inventory in-transit to
Belgium and Eligible Inventory within Belgium. Each Borrowing Base Certificate
delivered pursuant to this Agreement shall include such supporting information
as may be reasonably requested from time to time by the Administrative Agent.”

 

(u)Amendment to Section 9.01(j) of the Credit Agreement. Section 9.01(j) of the
Credit Agreement shall be amended by inserting the following new sentence
immediately prior to the last sentence thereof:

 

“At the request of the Administrative Agent at any time during an Additional
Appraisal/Exam Period (which request shall not be made more than one time during
each fiscal year of the Company), the Company shall assist the Administrative
Agent in procuring an Acceptable Appraisal in respect of the Eligible Real
Property of the U.S. Borrowers; provided that any time that any Event of Default
exists, the Company shall assist the Administrative Agent in procuring an
Acceptable Appraisal in respect of the Eligible Real Property of the U.S.
Borrowers as often as the Administrative Agent may reasonably require.”

 

(v)Amendment to Section 9.02 of the Credit Agreement. Section 9.02 of the Credit
Agreement shall be amended by deleting the text “and/or Eligible Machinery and
Equipment” and replacing it with the text “, Eligible Machinery and Equipment
and/or Eligible Real Property”.

 

(w)Amendment to Section 9.03(b)(i) of the Credit Agreement. Section 9.03(b)(i)
of the Credit Agreement shall be amended by deleting the text “lender loss payee
and/or additional insured” and replacing it with the text “lender loss payee,
mortgagee and/or additional insured, as applicable”.

 

(x)Amendment to Section 9.03(c) of the Credit Agreement. Section 9.03(c) of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

“If at any time the improvements on any Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency, the
Company will, and will cause the applicable Credit Party to, at all times keep
and maintain flood insurance in an amount reasonably satisfactory to the
Administrative Agent but in no event less than the amount sufficient to comply
with the Flood Insurance Laws.”

(y)Amendment to Section 9.12(a) of the Credit Agreement. Section 9.12(a) of the
Credit Agreement shall be amended by (i) deleting the text “real property
surveys (in the case of Mortgaged Properties)” and replacing it with the text
“Real Property Surveys”, (ii) deleting the text “title insurance (in the case of
Mortgaged Properties)” and replacing it with the text “Title Policies”, (iii)
deleting the text “the States of the United States” and replacing it with the
text” the States and territories

 

--------------------------------------------------------------------------------

of the United States” and (iv) inserting the text “Belgium,” immediately
following the text “the Netherlands,”.

 

(z)Amendment to Section 9.12(b) of the Credit Agreement. Section 9.12(b) of the
Credit Agreement shall be amended by (i) replacing each use of the word
“appraisals” therein with the words “Real Property Appraisals” and (ii) deleting
the text “Credit Parties will, at their own expense, provide to the
Administrative Agent” and replacing it with the text “Credit Parties will assist
the Administrative Agent in procuring and be financially responsible for the
procurement of”.

 

(aa)Amendment to Section 12.01(a) of the Credit Agreement. Section 12.01(a) of
the Credit Agreement shall be amended by inserting the following new sentence at
the end thereof:

 

“For the purposes of the Belgian law Security Documents, the Lenders and the
Secured Creditors (i) appoint the Administrative Agent as their representative
in accordance with Article 5 of the Belgian Act of 15 December 2004 on financial
collateral arrangements and several tax dispositions in relation to security
collateral arrangements and loans of financial instruments and Article 3 of
Title XVII of Book III of the Belgian Civil Code and (ii) agree that the
Administrative Agent shall not be severally and jointly liable with the Lenders
and the Secured Creditors.”

 

(bb)Amendment to Section 12.10 of the Credit Agreement.  Section 12.10 of the
Credit Agreement shall be amended by adding the following new clause (e) at the
end thereof:

 

“(e)The Lenders authorize the Administrative Agent to promptly upon the request
of the Company, and the Administrative Agent and the Lenders hereby agree with
the Company to promptly, release the Mortgage and Lien on any Eligible Real
Property so long as (i) no Event of Default has occurred and is continuing, (ii)
after giving effect to such release Excess Availability is not less than 20% of
Availability then in effect and (iii) the Credit Parties are not required to
provide a Lien on such Eligible Real Property pursuant to Section 9.12.  Upon
such release, such Real Property shall no longer constitute Eligible Real
Property, and shall not be included in the U.S. Borrowing Base until such time,
if any, that the requirements set forth in the definition of Eligible Real
Property have been satisfied with respect thereto.”

 

(cc)Amendment to Section 12 of the Credit Agreement.  Section 12 of the Credit
Agreement shall be amended by adding the following new Section 12.13 at the end
thereof:

 

“12.13  Real Property Appraisal.  At the request of the Company, the
Administrative Agent shall obtain, at the sole cost and expense of the Company,
promptly upon request, a Real Property Appraisal.”

 

(dd)Amendment to Section 13 of the Credit Agreement. Section 13 of the Credit
Agreement shall be amended by adding the following new Section 13.23 at the end
thereof:

 

--------------------------------------------------------------------------------

“13.23MIRE Events. Each of the parties hereto acknowledges and agrees that,
solely in the event that there are any Mortgaged Properties at the time of any
increase, extension or renewal of any of the Commitments or Loans (including the
provision of Incremental Commitments or any other incremental credit facilities
hereunder, but excluding (i) any continuation or conversion of borrowings, (ii)
the making of any Revolving Loans or (iii) the issuance, renewal, extension,
amendment or modification of Letters of Credit) shall be subject to (and
conditioned upon) delivery of all flood hazard determination certifications and,
if otherwise required by this Credit Agreement, evidence of flood insurance and
other flood-related documentation with respect to such Mortgaged Properties as
required by Flood Insurance Laws and as otherwise reasonably requested by the
Administrative Agent or the Lenders (through the Administrative Agent). The
Administrative Agent shall provide notice to the Lenders of any such delivery
prior to the consummation of such event.”

(ee)

Amendment to Exhibit O of the Credit Agreement. Exhibit O of the Credit
Agreement shall be amended by replacing such Exhibit with the form Exhibit
attached hereto as Annex I.  

 

Section 3.Conditions. This Amendment shall become effective on the date on which
the following conditions precedent have been satisfied or waived (the date on
which such conditions shall have been so satisfied or waived, the “Amendment
Effective Date”):

(a)The Administrative Agent shall have received a counterpart of this Amendment,
executed and delivered by the Credit Parties, the Administrative Agent and the
Supermajority Lenders.

(b) Each of the representations and warranties made by the Credit Parties in or
pursuant to the Credit Agreement or in or pursuant to the other Credit Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified or subject to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the Amendment Effective Date as if made on and as of such
date except for such representations and warranties expressly stated to be made
as of an earlier date (in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date).

(c)No Default or Event of Default shall exist on the Amendment Effective Date.

(d)The Administrative Agent shall have received an officer’s certificate from an
Authorized Officer of the Company and dated as of the Amendment Effective Date,
certifying that each condition set forth in Sections 3(b) and (c) hereof have
been satisfied on and as of the Amendment Effective Date.

Section 4.Representations and Warranties, etc.  The Borrowers hereby confirm,
reaffirm and restate that each of the representations and warranties made by any
Credit Party in the Credit Documents is true and correct in all material
respects on and as of the Amendment Effective Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects).  The Borrowers represent
and warrant that, immediately after giving effect to the occurrence of the
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.  The Borrowers represent and warrant that each Credit Party (i) has
the Business power and authority to execute, deliver and perform the terms and
provisions of this Amendment and has taken all necessary Business action to
authorize the execution, delivery and performance by such Credit Party thereof
and (ii) has duly executed and delivered this Amendment, and

 

--------------------------------------------------------------------------------

that this Amendment constitutes a legal, valid and binding obligation of the
Borrowers enforceable against each Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 5.Reaffirmation. Each Guarantor and each Credit Party hereby agrees that
(i) all of its Obligations under the Credit Documents shall remain in full force
and effect on a continuous basis after giving effect to this Amendment and (ii)
each Credit Document is ratified and affirmed in all respects.

Section 6.Governing Law. This Amendment and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
New York (without regard to conflicts of law principles that would result in the
application of any law other than the law of the State of New York).

Section 7.Effect of This Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
any party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Credit Document in similar or different
circumstances.  

Section 8.Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof.

Section 9.Miscellaneous. This Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Amendment and the
transactions contemplated hereby.

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

TESLA, INC.

By:

/s/ Deepak Ahuja

Name: Deepak Ahuja

Title: Chief Financial Officer

 

 

TESLA MOTORS NETHERLANDS B.V.

By:

/s/ Marc Cerda

Name: Marc Cerda

Title: Managing Director

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Swingline Lender and a Lender

By:

/s/ Marguerite Sutton

Name: Marguerite Sutton

Title: Vice President

 

By:

/s/ Alicia Schug

Name: Alicia Schug

Title: Vice President

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA as a Lender

By:

/s/ Chris Lam

Name: Chris Lam

Title: Authorized Signature

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Lender

By:

/s/ Jake Lam

Name: Jake Lam

Title: Assistant Vice President

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender

By:

/s/ David G. Foster

Name: David G. Foster

Title: Attorney In Fact

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

Morgan Stanley Bank NA, as a Lender

By:

/s/ Emanuel Ma

Name: Emanuel Ma

Title: Authorized Signatory

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

Morgan Stanley Senior Funding Inc, as a Lender

By:

/s/ Emanuel Ma

Name: Emanuel Ma

Title: Vice President

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as a Lender

By:

/s/ Edward D. Herko

Name: Edward D. Herko

Title: Authorized Signatory

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

Bank of America, N.A., as an Issuing Lender and a Lender

By:

/s/ Robert M. Dalton

Name: Robert M. Dalton

Title: Senior Vice President

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

SOCIETE GENERALE, as a Lender

By:

/s/ John Hogan

Name: John Hogan

Title: Director

 

 



[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as a Lender

By:

/s/ Krista Mize

Name: Krista Mize

Title: Authorized Signatory

 

 

[Ninth Amendment – Signature Page]

 

--------------------------------------------------------------------------------

 

ANNEX I

 

EXHIBIT O

 

Form of Borrowing Base Certificate

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

 [g201805050136359431197.jpg]

Borrowing base calculations for Tesla, Inc., Tesla Motors Netherlands B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of submission:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the period ended:

[  ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USD 000s

 

 

 

 

 

 

 

USD 000s

 

Automotive

 

 

Energy Storage

 

 

Tesla U.S.

 

Tesla B.V.

 

 

 

 

 

Tesla U.S.

 

Tesla B.V.

 

 

Tesla U.S.

 

Tesla B.V.

 

Accounts receivable

 

 

 

 

 

 

 

Inventory - raw material

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross

$

-

 

$

-

 

 

Gross adjusted inventory

 

$

-

 

$

-

 

 

$

-

 

$

-

 

Ineligible

 

-

 

 

-

 

 

Ineligible

 

 

-

 

 

-

 

 

 

-

 

 

-

 

Eligible receivables

$

-

 

$

-

 

 

Eligible

 

$

-

 

$

-

 

 

$

-

 

$

-

 

Dilution reserve

 

-

 

 

-

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other reserves

 

-

 

 

-

 

 

Raw material availability

 

$

-

 

$

-

 

 

$

-

 

$

-

 

Net eligible receivables

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance rate (interim until FE complete)

 

 

 

 

 

 

 

Inventory - WIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receivable availability

$

-

 

$

-

 

 

Gross adjusted inventory

 

$

-

 

$

-

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

Ineligible

 

 

-

 

 

-

 

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

Eligible

 

$

-

 

$

-

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WIP availability

 

$

-

 

$

-

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory - Finished Vehicles MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross adjusted inventory

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ineligible

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle availability

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory - Finished Vehicles MX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross adjusted inventory

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ineligible

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle availability

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory - Finished Vehicles M3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross adjusted inventory

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ineligible

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle availability

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Inventory - SMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross adjusted inventory

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ineligible

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle availability

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory - other finished

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross adjusted inventory

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ineligible

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other finished availability

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory - Powerwall

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross adjusted inventory

 

 

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

Ineligible

 

 

 

 

 

 

 

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

Eligible

 

 

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Energy availability

 

 

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory - Powerpack

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross adjusted inventory

 

 

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

Ineligible

 

 

 

 

 

 

 

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

Eligible

 

 

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Energy availability

 

 

 

 

 

 

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory - parts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross adjusted inventory

 

$

-

 

$

-

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

Ineligible

 

 

-

 

 

-

 

 

 

-

 

 

-

 

 

 

 

 

 

 

 

 

Eligible

 

$

-

 

$

-

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

Advance rate (85% NOLV)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parts availability

 

$

-

 

$

-

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net accounts receivable availability

$

-

 

$

-

 

 

Total inventory availability

 

$

-

 

$

-

 

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary borrowing base ($000s)

Tesla U.S.

 

Tesla BV

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net accounts receivable availability

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net inventory availability

 

-

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserves

 

-

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Working capital availability

$

-

 

$

-

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M&E (85% NOLV), net of amortization

 

-

 

 

-

 

 

 

-

 

 

 

 

Maximum PP&E

 

 

 

 

 

 

 

 

Fremont Real Estate (75% of FMV)

 

-

 

 

-

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Real estate 10.01(b)I reserves greater than 30 DPD

 

-

 

 

-

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PP&E cap reserve

 

-

 

 

-

 

 

 

-

 

 

 

 

$

-

 

 

 

 

 

 

 

 

Net working capital and PP&E availability

$

-

 

$

-

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Qualified cash (excluding Designated Cash)

$

-

 

$

-

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Cash and Cash Equivalents

$

-

 

$

-

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total borrowing base

$

-

 

$

-

 

 

$

-

 

Balance as of:

 

[  ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Cap

$

-

 

$

-

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lower of Borrowing Base or Revolver Cap

$

-

 

$

-

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funded revolver

 

-

 

 

-

 

 

 

-

 

Balance as of:

 

[  ]

 

 

 

 

 

 

 

 

Letters of credit

 

-

 

 

-

 

 

 

-

 

Balance as of:

 

[  ]

 

 

 

 

 

 

 

 

Other

 

-

 

 

-

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess availability

$

-

 

$

-

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Designated cash

$

-

 

 

 

 

 

 

 

 

Balance as of:

 

[  ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:   ____________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 